Per Curiam.
Respondent was admitted to practice by this Court in 1986. He maintains an office for the practice of law in the Town of Colonie, Albany County.
Petitioner moves to confirm a Referee’s report insofar as it sustained charges of professional misconduct against respondent and to disaffirm the report to the extent that it failed to sustain charges. Respondent also moves to confirm the report in part and to reject the report in part.
We find that, in violation of the attorney disciplinary rules, respondent neglected client matters (see 22 NYCRR 1200.30 [a] [3]), failed to communicate with clients (see 22 NYCRR 1200.3 [a] [5]), attempted to mislead and deceive petitioner and a client with respect to the client’s adoption matter (see 22 NYCRR 1200.3 [a] [4], [5], [7]), and failed to cooperate with petitioner’s investigation of client complaints (see 22 NYCRR 1200.3 [a] [5]).
In determining an appropriate disciplinary sanction, we note the mitigating circumstances offered by respondent, including his clean public disciplinary record. We conclude that respondent should be censured for his professional misconduct.
Mercure, J.P., Peters, Spain, Mugglin and Kane, JJ., concur. Ordered that respondent is found guilty of the professional misconduct set forth in charge I, charge II, specifications 1, 2 and 3, charge III, charge IV, and charge VI, specifications 1 *1061and 2, of the petition; and it is further ordered that the motions to confirm and disaffirm the Referee’s report are each granted in part and denied in part in accordance with the findings of guilt set forth herein; and it is further ordered that respondent is censured.